Case 3:20-cv-01165-MMH-JBT Document 8 Filed 11/05/20 Page 1 of 8 PageID 93




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION


  CLAYTON CONSULTING SERVICES,
  INC.,

                  Plaintiff,

  vs.                                                                Case No. 3:20-cv-1165-J-34JBT

  SQUIRE DENTAL MANAGEMENT,
  LLC,

                  Defendant.
                                                   /

                                                 ORDER

          THIS CAUSE is before the Court on Defendant Squire Dental Management, LLC

  (Squire)’s Response to Order [ECF#6] (Doc. 7; Response), filed on November 2, 2020.

  On August 31, 2020, Squire filed a notice of removal, seeking to remove this case from the

  Circuit Court, Seventh Judicial Circuit, in and for Flagler County, Florida. See generally

  Notice of Removal (Doc. 1; Notice). In the Notice, Squire asserted that the Court has

  subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 “inasmuch as the

  matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

  and is between citizens of different states.” Id. ¶ 3. However, upon review of the Notice

  and the attached Complaint (see Doc. 3; Complaint), the Court was unable to determine

  whether it has diversity jurisdiction over this action because Squire inadequately pled the

  citizenship of the parties to this case, and failed to allege sufficient facts to plausibly

  demonstrate that the amount in controversy exceeds $75,000. 1 Accordingly, on October


  1The failure to adequately allege diversity jurisdiction in this case is certainly not unique. See Wilkins v.
  Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug. 1, 2017) (“Diversity
Case 3:20-cv-01165-MMH-JBT Document 8 Filed 11/05/20 Page 2 of 8 PageID 94




  23, 2020, the Court entered an order (Doc. 6; Order) outlining the deficiencies in the Notice

  and directing Squire to provide the Court with sufficient information so that it could

  determine whether it has diversity jurisdiction over this action. See Order. Specifically, in

  the Order, the Court questioned whether Plaintiff Clayton Consulting Services, Inc.

  (Clayton) is in fact a corporation, rather than a limited liability company as alleged in both

  the Complaint and the Notice; determined that, to the extent Squire had correctly identified

  Clayton as a limited liability company, it had nonetheless failed to properly allege the

  citizenship of either Plaintiff or Defendant; and found that Squire had not alleged sufficient

  facts to plausibly demonstrate that the amount in controversy exceeds $75,000 because

  Clayton based its amount in controversy determination on prospective attorneys’ fees—a

  method for calculating the amount in controversy which this Court declined to accept. See

  generally Order. On November 2, 2020, Squire filed the instant Response, which purports

  to “provid[e] additional information in support of its Notice of Removal.” See Response at

  1. However, despite the “additional information” in Squire’s Response, the Court remains

  unable to conclude that it has subject matter jurisdiction over the instant action. Indeed,

  Squire again fails to adequately allege the citizenship of Clayton and again fails to allege




  jurisdiction appears to create the biggest pleading challenge for the Bar.”). But, as aptly stated in Wilkins, the
  all-to-common “failure to demonstrate even a passing familiarity with the jurisdictional requirements of the
  federal courts results in a waste of judicial resources that cannot continue.” Id. Indeed,

          [t]he U.S. District Court for the Middle District of Florida is one of the busiest district courts
          in the country and its limited resources are precious. Time spent screening cases for
          jurisdictional defects, issuing orders directing repair of deficiencies, then rescreening the
          amended filings and responses to show cause orders is time that could and should be
          devoted to the substantive work of the Court.

  Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly encouraged to
  review the applicable authority on federal subject matter jurisdiction. See id. at *1-2 (bulleting several “hints”
  on how to allege federal diversity jurisdiction properly).


                                                         -2-
Case 3:20-cv-01165-MMH-JBT Document 8 Filed 11/05/20 Page 3 of 8 PageID 95




  facts sufficient to plausibly demonstrate that the amount in controversy exceeds $75,000.

  Therefore, this case is due to be remanded to state court.

          As noted in the Court’s previous Order, for a court to have diversity jurisdiction under

  28 U.S.C. § 1332(a), “all plaintiffs must be diverse from all defendants.” Univ. of S.

  Alabama v. Am. Tobacco Co., 168 F.3d 405, 412 (11th Cir. 1999). Notably, for purposes

  of diversity jurisdiction, a corporation is a citizen of both the state of its incorporation and

  the state where it has its principal place of business. See Hertz Corp. v. Friend, 559 U.S.

  77, 80 (2010) (quoting 28 U.S.C. § 1332(c)(1)). In the Response, Squire alleges that after

  it conducted a search in Florida’s Division of Corporations online database, 2 which

  identified Clayton “as a Florida corporation with the same business address. . .(i.e., 800

  Belle Terre Pkwy, Unit 200 # 125, Palm Coast, Florida 32164),” Squire “concluded that the

  Plaintiff in this action is Clayton Consulting Service, Inc., a Florida corporation, which is

  completely diverse from the Defendant and the Defendant’s members, all of which are

  citizens of New Jersey.” See Response ¶ 2. But, to adequately allege the citizenship of

  Clayton, a corporation, Squire must affirmatively identify Clayton’s state of incorporation

  and its principal place of business. Hertz Corp., 559 U.S. at 80, 96-97. Reading the

  Response and Notice together, Squire—at most—alleges that Clayton is “a Florida

  corporation,” see Response ¶ 1, and that Clayton’s “principal office [is] in Palm Coast,

  Flagler County, Florida,” see Notice ¶ 8. 3 Presumably, by attaching the Sunbiz Printout,


  2 Squire attaches as an Exhibit to its Response what appears to be a printout acquired from Florida’s Division
  of Corporations website, http://www.sunbiz.org, which lists Clayton’s “Principal Address” and “Mailing
  Address” as “800 Belle Terre Pkwy Unit 200 #125 Palm Coast, FL 32164.” See Response, Ex. A (Doc. 7-1;
  Sunbiz Printout), at 2.
  3 The Court notes that Squire apparently erred when it attempted to allege the citizenship of Clayton in its

  capacity as a limited liability company, see Notice ¶ 8, as Squire now contends that Clayton is a Florida
  corporation, Response ¶ 1. In light of this confusion, the Court questions whether it can properly consider
  Squire’s allegation in the Notice that Clayton’s “principal office [is] in Palm Coast, Flagler County, Florida.”
  See Notice ¶ 8.


                                                        -3-
Case 3:20-cv-01165-MMH-JBT Document 8 Filed 11/05/20 Page 4 of 8 PageID 96




  Squire seeks to rely on the information set forth there as establishing Clayton’s citizenship.

  See Response ¶ 1. However, even assuming the Court can properly consider Squire’s

  allegation in the Notice regarding Clayton’s “principal office,” such an allegation, even when

  accompanied by the Sunbiz Printout, is insufficient to identify Clayton’s principal place of

  business. See, e.g., Wylie v. Red Bull N. Am., Inc., No. 1:14-cv-01086-WSD, 2015 WL

  1137687, at *2 (N.D. Ga. March 13, 2015) (concluding that a printout from Georgia’s

  Secretary of State website identifying the defendant’s “Principal Office Address” in

  California was insufficient to establish the defendant’s principal place of business for

  diversity jurisdiction purposes) (aff’d, Wylie v. Red Bull N. Am., Inc., 627 F. App’x 755 (11th

  Cir. 2015) (per curiam)); Lee v. Am. Equity Inv. Life Ins. Co., No. 2:18-cv-648-FtM-99MRM,

  2019 WL 448353, at *2 (M.D. Fla. Feb. 5, 2019) (determining that plaintiffs failed to identify

  a defendant’s principal place of business where plaintiffs merely alleged the corporation’s

  principal office address); S. States Co-op., Inc. v. Melick Aquafeeds, Inc., No. Civ.A. 7:08-

  CV-13(HL), 2008 WL 216933, at *1 (M.D. Ga. Jan. 24, 2008) (“[T]he location of Defendant's

  principal office tells the Court nothing about Defendant's principal place of business

  because a corporation's principal office is not necessarily its principal place of business for

  purposes of diversity jurisdiction.”).   Therefore, Squire has again failed to allege the

  citizenship of Clayton, and the Court cannot determine whether there is complete diversity

  of citizenship to support a finding of subject matter jurisdiction over this action. Univ. of S.

  Ala., 168 F.3d at 412.

         In addition, as explained in the Court’s October 23, 2020 Order, where a defendant

  removes an action from state court to federal court, the defendant “bears the burden of

  proving that federal jurisdiction exists.” See Williams v. Best Buy Co., Inc., 269 F.3d 1316,




                                                -4-
Case 3:20-cv-01165-MMH-JBT Document 8 Filed 11/05/20 Page 5 of 8 PageID 97




  1319 (11th Cir. 2001).         In Dart Cherokee Basin Operating Co., the Supreme Court

  explained that a defendant’s notice of removal must include “a plausible allegation that the

  amount in controversy exceeds the jurisdictional threshold.” See Dart Cherokee Basin

  Operating Co. LLC v. Owens, 135 S. Ct. 547, 554 (2014). If the plaintiff contests the

  allegation, or the court questions it, a defendant must then present evidence establishing

  that the amount in controversy requirement is met. Id. (citing 28 U.S.C. § 1446(c)(2)(B));

  see also Dudley v. Eli Lilly & Co., 778 F.3d 909, 912 (11th Cir. 2014). “A conclusory

  allegation in the notice of removal that the jurisdictional amount is satisfied, without setting

  forth the underlying facts supporting such an assertion, is insufficient to meet the

  defendant’s burden.” See Williams, 269 F.3d at 1320. Indeed, the Court may not speculate

  or guess as to the amount in controversy. See Pretka v. Kolter City Plaza II, Inc., 608 F.3d

  744, 752 (11th Cir. 2010). Rather, a removing defendant should make “specific factual

  allegations establishing jurisdiction” and be prepared to “support them (if challenged by the

  plaintiff or the court) with evidence combined with reasonable deductions, reasonable

  inferences, or other reasonable extrapolations.” Id. at 754. In those circumstances, a court

  is able to determine the amount in controversy without relying on impermissible

  “conjecture, speculation, or star gazing.” Id.

          To meet the amount in controversy requirement, in the Response Squire again relies

  on Mr. Steven W. Teppler’s estimate of the attorneys’ fees that might be incurred if this

  case proceeds to trial. See Response ¶ 2; see also Notice ¶ 6. In this regard, Squire

  maintains that the Court should consider estimates of prospective attorneys’ fees in its

  calculation of the amount in controversy. 4               See Response ¶¶ 2-7.        Squire’s position


  4In support of this argument, Squire attaches to the Response the opinion in DO Restaraunts, Inc. v. Aspen
  Specialty Ins. Co., 984 F. Supp. 2d 1342 (S.D. Fla. 2013). See Response, Ex. B (Doc. 7-2). Squire correctly


                                                      -5-
Case 3:20-cv-01165-MMH-JBT Document 8 Filed 11/05/20 Page 6 of 8 PageID 98




  notwithstanding, as the Court expressly noted in the previous Order, “in this Court’s view,

  the amount of attorneys’ fees to be included in a calculation of the amount in controversy

  includes only the amount of fees incurred as of the time of removal, and does not include

  prospective amounts.” See Order (citing Shelly v. Target Corp., 446 F. Supp. 3d 1011,

  1014 (S.D. Fla. 2019) (“The Court concludes that only those attorney's fees incurred as of

  removal are “in controversy” within the meaning of 28 U.S.C. § 1332.”); Oliva, 2019 WL

  4183582, at *3 (concluding that “the amount in controversy does not include highly

  speculative, prospective amounts of attorney’s fees, but rather includes only those fees

  accrued as of the time of removal”)). The Court recognizes the split among district courts

  within the Eleventh Circuit on the question whether estimates of prospective attorneys’ fees

  should count towards the determination of the amount in controversy. See Shelly, 446 F.

  Supp. 3d at 1013-14 (noting that “decisions within this district vary,” and collecting cases);

  Oliva, 2019 WL 4183582, at *1. However, the Court reiterates that until the Eleventh Circuit

  weighs in, this Court “will not consider” an attorneys’ fee estimate predicated on

  prospective fees, see Order at 6, and in doing so acts consistent with the seemingly

  “predominate” approach that only attorneys’ fees accrued as of the time of removal are

  properly considered in the determination of the amount in controversy, see Shelly, 446 F.

  Supp. 3d at 1013. Thus, the Court determines that—excluding the estimate of prospective




  notes that the DO Restaraunts court considered prospective attorneys’ fees (adequately supported by an
  affidavit) in determining that the amount in controversy requirement was satisfied. See id.; see also
  Response ¶ 7. However, this Court reads the DO Restaraunts decision as merely an example of the “split
  in district courts within the Eleventh Circuit” on the question whether to include prospective attorneys’ fees in
  the calculation of the amount in controversy. See Oliva v. Geovera Specialty Ins. Co., No. 19-CV-23625,
  2019 WL 4183582, at *1 (S.D. Fla. Sept. 4, 2019) (noting the conflicting case law on the issue, but
  determining that calculating attorneys’ fees accrued as of the date of removal “is consistent with Eleventh
  Circuit precedent establishing that ‘[j]urisdictional facts are assessed on the basis of plaintiff’s complaint as
  of the time of removal. . .That plaintiff might ask for or recover more after removal is not sufficient to support
  jurisdiction”) (quoting Burns v. Windsor Ins. Co., 31 F.3d 1092, 1097 n.13 (11th Cir. 1994)).


                                                         -6-
Case 3:20-cv-01165-MMH-JBT Document 8 Filed 11/05/20 Page 7 of 8 PageID 99




  attorneys’ fees—Squire has failed to satisfactorily allege that the amount in controversy in

  this case exceeds the jurisdictional threshold.

          Therefore, through the Notice and the Response, Squire has twice failed to

  sufficiently allege the citizenship of Clayton, and twice failed to present sufficient facts to

  plausibly suggest that the amount in controversy exceeds $75,000, and thus the allegations

  presently before the Court are insufficient to invoke the Court’s subject matter jurisdiction

  over this action. 5 Accordingly, it is

          ORDERED:

          This case is REMANDED without prejudice to the Circuit Court of the Seventh

  Judicial Circuit, in and for Flagler County, Florida for further proceedings. 6

          DONE AND ORDERED at Jacksonville, Florida on November 5, 2020.




  lc27

  5 Carefully ascertaining the citizenship of the parties and whether the Court has subject matter jurisdiction
  over this action is more than just an academic exercise, as is evident from two Eleventh Circuit cases decided
  in 2017. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1316-1317 (11th Cir. Mar. 2,
  2017) (vacating summary judgment order after three years of litigation where court determined on appeal
  that the pleadings below had not sufficiently alleged the citizenship of a defendant limited liability company,
  and upon further inquiry, found that the defendant limited liability company had a non-diverse member); see
  also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228 (11th Cir. Mar. 20, 2017)
  (discussing whether sanctions were warranted in a case where summary judgment was reversed on appeal
  after the appellate court discovered that the pleadings did not sufficiently allege the citizenship of the plaintiff
  LLC, leading to the realization that there was no diversity jurisdiction) (“While the requirements of diversity
  jurisdiction in this scenario are complicated, they are the law. No party in this case acted with bad intentions,
  but the result was a colossal waste of time and effort. We trust that the damage done to the parties' credibility,
  finances, and time is enough of a sanction to curb their conduct and to serve as a warning to future diversity
  jurisdiction litigants. In the end, when the parties do not do their part, the burden falls on the courts to make
  sure parties satisfy the requirements of diversity jurisdiction. We must be vigilant in forcing parties to meet
  the unfortunate demands of diversity jurisdiction in the 21st century.”).
  6 In state court, Squire can engage in discovery pursuant to the relevant Florida Rules of Civil Procedure. If,

  through such discovery, Squire ascertains that the case is one which is or has become removable, Squire
  may consider filing another notice of removal, if timely, pursuant to 28 U.S.C. § 1446.


                                                          -7-
Case 3:20-cv-01165-MMH-JBT Document 8 Filed 11/05/20 Page 8 of 8 PageID 100




   Copies to:

   Counsel of Record
   Pro Se Parties

   Clerk, Circuit Court, Seventh Judicial Circuit,
   in and for Flagler County, Florida




                                                -8-
